Citation Nr: 0017378	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-02 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected left 
knee disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty for training from September 
1988 to February 1989 and on active duty from October 1990 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1998 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for an 
evaluation in excess of 10 percent for his service-connected 
left knee disability.  In December 1998, an increased (20 
percent) rating was assigned for this disability.  

The Board notes that the veteran's service-connected left 
knee disability has historically been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (recurrent subluxation or 
lateral instability of the knee) and was most recently found 
to be 20 percent disabling.  See RO decisions entered in 
March 1993, May 1996, March 1997, October 1998, and December 
1998.  Such an evaluation suggests that other factors, such 
as limitation of motion or pain with use, are not to be 
considered when evaluating the disability.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996) (when disability is rated under 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply).  However, the foregoing RO decisions, 
July 1993 and December 1998 statements of the case, as well 
as a February 1995 supplemental statement of the case, 
referred to limitation of motion or pain as part of the 
disability contemplated by the RO when assigning ratings.  
Given this concession implicit in the RO's handling of the 
ratings, and because rating criteria relative to limitation 
of motion also require consideration of 38 C.F.R. §§ 4.40, 
4.45, see DeLuca v. Brown, 8 Vet. App. 202 (1995), 
consideration must now be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in November 1998, the veteran's complaints of 
chronic left knee pain were noted.  Additionally, clinical 
findings relative to his left knee were made.  Specifically, 
range of motion studies revealed full extension of 0 degrees 
without pain.  However, active flexion was 0 to 50 degrees 
without pain and 50 to 70 degrees with pain.  Moreover, 
passive flexion was 70 to 110 degrees with pain.  It was also 
observed that the veteran had difficulty straightening both 
knees from a sitting position, was uncomfortable during 
passive range of motion to 110 degrees, had pain with 
compression of varus and valgus stress tests, had pain with 
patella inversion and eversion tests, had diffuse patella 
pain on palpation, and had patella compression and tenderness 
along the medial and lateral joint appliance.  Moreover, the 
left knee had mild swelling, mild effusion, redness, and 
slight warmth.  Furthermore, the veteran ambulated into the 
examination room with a straight cane, had an antalgic gait, 
was unable to kneel or squat, and stress testing revealed 
clicking as well as locking of the anterior cruciate 
ligament.  He specifically complained that he was unable to 
stand for extended periods without a cane, and that he 
experienced stiffness in the late afternoon.  He said that he 
always experienced fatigue and lack of endurance.

However, no attempt was made to quantify the veteran's pain, 
fatigability, stiffness, etc., in terms that can be used to 
apply the pertinent rating criteria.  Consequently, it may be 
said that the examination report was not responsive to the 
mandate of DeLuca that the examiner express the functional 
losses experienced by the veteran in terms that can be used 
to apply the criteria of the applicable diagnostic codes.  
For example, while a veteran may have almost normal range of 
motion demonstrated in a clinical setting, his functional 
loss due to pain or flare-ups may be comparable to a 
disability level contemplated by more severe limitation of 
motion.  If so, he must be rated accordingly.  The only way 
to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain or flare-ups, etc., and to report such an opinion in 
terms that can be used to apply the rating criteria.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, a remand for a VA 
examination to ascertain the degree of knee impairment is 
required.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Massey v. Brown, 7 Vet. App. 204 (1994).  Moreover, given 
that several diagnostic codes apply, consideration of 
principles enunciated in the case of Esteban v. Brown, 
6 Vet. App. 259 (1994) and VAOPGCPREC 23-97 (July 1, 1997) 
(separate ratings may be assigned for instability and loss of 
motion when rating knee disability), should be addressed.

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  Given 
the veteran's May 1996 statement in 
support of claim, such additional records 
may include any records from his current 
or past employers showing time lost from 
work because of his service-connected 
left knee disability.

2.  The veteran should be scheduled for 
an orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his service-connected 
left knee disability, including problems 
such as pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  
Functional loss due to such difficulties 
affecting the left knee should be equated 
with additional loss in range of motion 
due to these factors.  See DeLuca, supra.  
If it is not possible to equate the 
difficulties affecting the left knee with 
additional loss in range of motion, the 
examiner should explain why in detail.  
Moreover, the examiner should state 
whether the veteran has subluxation or 
lateral instability of his left knee, and 
if he does, whether it is severe, 
moderate, or slight.  Additionally, the 
examiner should indicate whether any 
post-operative scar is superficial, 
poorly nourished, with repeated 
ulceration, or is tender and painful on 
objective demonstration.  The examiner 
must also give an opinion as to whether 
any scarring further limits function of 
the veteran's left knee, and if so, how.

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained. Thereafter, 
adjudicatory action should be taken on 
the basis of the entire record.  
Adjudication of the claim should include 
consideration by the RO of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
4.118 (1999) and the precepts of DeLuca, 
supra, and Esteban, supra, as well as 
VAOPGCPREC 23-97 (July 1, 1997).  If any 
action taken remains adverse to the 
veteran, a supplemental statement of the 
case (SSOC) should be issued.  If the 
veteran should fail to report for any 
scheduled examination without good cause, 
the SSOC should specifically refer to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claim's folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

